Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, J.), entered September 1, 2006 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted the petition and awarded custody of the parties’ child to petitioner with visitation to respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court. Present—Scudder, P.J., Martoche, Peradotto, Pine and Gorski, JJ.